Name: 89/138/EEC: Commission Decision of 10 February 1989 amending Decision 89/7/EEC determining, for certain varieties of vegetable species, the period of validity of their official acceptance
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-02-21

 Avis juridique important|31989D013889/138/EEC: Commission Decision of 10 February 1989 amending Decision 89/7/EEC determining, for certain varieties of vegetable species, the period of validity of their official acceptance Official Journal L 049 , 21/02/1989 P. 0039 - 0039*****COMMISSION DECISION of 10 February 1989 amending Decision 89/7/EEC determining, for certain varieties of vegetable species, the period of validity of their official acceptance (89/138/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 88/380/EEC (2), and in particular Article 13 (3), second and fourth sub-paragraphs thereof, Having regard to the request made by the Kingdom of Spain, Whereas Article 13 (1) of Directive 70/458/EEC provides that official acceptance granted to varieties of vegetable species in a Member State before 1 July 1972 shall be valid until 30 June 1982 at the latest; Whereas Directive 88/380/EEC provides that: - in the case of varieties for which acceptance has been granted before 1 July 1972, or, with regard to Denmark, Ireland and the United Kingdom, before 1 January 1973, this period may be extended until 30 June 1990 for individual varieties, where official measures organized on a Community basis have been taken before 1 July 1982 in order to ensure that the conditions for the renewal of their acceptance or for the acceptance of varieties derived from them are met, - with regard to Greece, Spain and Portugal, the expiry of the acceptance period for certain varieties for which acceptance has been granted in those Member States before 1 January 1986 may, at the request of those Member States, also be fixed for 30 June 1990; Whereas, by Decision 89/7/EEC (3), the Commission listed certain varieties which satisfy the abovementioned conditions and determined that their official acceptance is valid until 30 June 1990 at the latest; Whereas it appears that the carrot variety 'Royal Chantenay', which is officially accepted in three Member States, including Spain, also satisfies the said conditions and should accordingly be added to the list of varieties whose official acceptance is valid, pursuant to Decision 89/7/EEC, until that date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 89/7/EEC, in the entry relating to the species Daucus carota L. (carrot), 'Royal Chantenay' is added after 'Parijse Markt'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 7. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 7, 10. 1. 1989, p. 25.